

 

CONTRIBUTION AND SALE AGREEMENT

 

between

TAL INTERNATIONAL CONTAINER CORPORATION,

and

TAL ADVANTAGE II LLC

 

Dated as of

March 27, 2008

 

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

     

DEFINITIONS

     

SECTION 1.01

Definitions

1

SECTION 1.02

General Interpretive Principles

1

 

 

 

ARTICLE II

 

 

 

TRANSFER OF CONTAINERS

 

 

 

SECTION 2.01

[Reserved]

2

SECTION 2.02

Transferred Containers and Related Assets after the Closing Date

2

SECTION 2.03

Required Financing Statements; Marking of Records

3

SECTION 2.04

General Provisions Regarding All Transfers of Containers

4

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01

Representations and Warranties of the Seller

5

SECTION 3.02

Representations and Warranties of the Issuer

11

SECTION 3.03

Breach of Representations and Warranties Regarding Certain Transferred Assets

14

SECTION 3.04

Substitute Container

14

 

 

 

ARTICLE IV

 

 

 

COVENANTS OF THE SELLER

 

 

 

SECTION 4.01

Seller Covenants

15

SECTION 4.02

Pledge of Transferred Assets

18

 

 

 

ARTICLE V

 

 

 

CONDITIONS PRECEDENT

 

 

 

SECTION 5.01

Conditions to Issuer Obligations

18

SECTION 5.02

Conditions to the Seller’s Obligations

19

SECTION 5.03

Waiver of Conditions

19

 

 

-i-

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

(continued)

 

ARTICLE VI

     

TERMINATION

 

 

 

   

Page

SECTION 6.01

Termination

19

SECTION 6.02

Effect of Termination

19

 

 

 

ARTICLE VII

 

 

 

INDEMNIFICATION PAYMENTS

 

 

 

SECTION 7.01

Indemnification

19

SECTION 7.02

Procedure for Indemnification

20

 

 

 

ARTICLE VIII

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

SECTION 8.01

Amendment

20

SECTION 8.02

Governing Law

21

SECTION 8.03

Notices

21

SECTION 8.04

Severability of Provisions

23

SECTION 8.05

Assignment

23

SECTION 8.06

Further Assurances

23

SECTION 8.07

Waiver; Cumulative Remedies

23

SECTION 8.08

Counterparts

23

SECTION 8.09

Binding

23

SECTION 8.10

Merger and Integration

24

SECTION 8.11

Headings

24

SECTION 8.12

Schedules and Exhibits

24

SECTION 8.13

Intended Third Party Beneficiaries

24

SECTION 8.14

Consent to Jurisdiction

24

SECTION 8.15

WAIVER OF JURY TRIAL

24

SECTION 8.16

No Claim

24

 

 

EXHIBIT A – [Reserved]

 

EXHIBIT B – Container Transfer Certificate

 

SCHEDULE 3.01 – Other Names of Seller

 

 

 

-ii-

 

--------------------------------------------------------------------------------






 

CONTRIBUTION AND SALE AGREEMENT

THIS CONTRIBUTION AND SALE AGREEMENT, dated as of March 27, 2008 (as amended,
modified or supplemented from time to time in accordance with the terms hereof,
this “Agreement”), is entered into between TAL INTERNATIONAL CONTAINER
CORPORATION (together with its permitted successors and assigns, the “Seller”),
a Delaware corporation, and TAL ADVANTAGE II LLC (together with its permitted
successors and assigns, the “Issuer”), a limited liability company organized
under the laws of Delaware.

W I T N E S S E T H:

WHEREAS, the Seller wishes to transfer to the Issuer from time to time
containers, leases and other related assets, and the Issuer desires to acquire
such assets from the Seller, in each case on the terms and conditions set forth
herein;

WHEREAS, the assets transferred by the Seller to the Issuer hereunder will
subsequently be pledged by the Issuer to the Indenture Trustee as collateral for
the Notes to be issued from time to time pursuant to the terms of the Indenture;

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. Capitalized terms used in this Agreement but not
defined herein shall have the meaning assigned to such terms in Appendix A to
the Indenture dated as of March 27, 2008, between the Issuer and U.S. Bank
National Association, as Indenture Trustee, as such Appendix A may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the Indenture.

SECTION 1.02 General Interpretive Principles. For purposes of this Agreement
except as otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with Generally Accepted Accounting Principles;

(c) references herein to “Articles”, “Sections”, “Subsections”, “paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, paragraphs and other subdivisions of this
Agreement;

 

 

-1-

 

--------------------------------------------------------------------------------






(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;

(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration.

ARTICLE II

TRANSFER OF CONTAINERS

SECTION 2.01 [Reserved]

SECTION 2.02 Transferred Containers and Related Assets after the Closing Date.

(a) Subsequent to the Closing Date, the Seller may, from time to time, sell,
transfer and convey, to the Issuer, and the Issuer may in its sole discretion,
acquire from the Seller, all of such Seller’s rights, title and interest in, to
and under such additional Containers and the Related Assets with respect thereto
(collectively, the “Additional Transferred Assets”) as shall be identified from
time to time on a Container Transfer Certificate substantially in the form of
Exhibit B hereto to be delivered on such Transfer Date. The Seller and the
Issuer hereby agree that the purchase price of such Additional Transferred
Assets (such purchase price, the “Additional Purchase Price”) sold by the Seller
on any such subsequent Transfer Date shall be an amount equal to the sum of (x)
the sum of the Net Book Values (determined as of the last day of the month
preceding such Transfer Date) of such additional Containers and (y) the sum of
the Fair Market Values of such Related Assets. The Additional Purchase Price
will be paid on the related Transfer Date in full.

At the option of the Seller, some or all of the Additional Transferred Assets
may be transferred by the Seller to the Issuer as a capital contribution.

In connection with any transfer of Additional Transferred Assets to the Issuer,
the Seller shall, on or prior to the respective Transfer Date, (i) execute and
deliver each of the documents set forth in Section 2.02(b) hereof, and (ii)
complete the actions required by Section 2.03 hereof.

(b) In connection with any transfer of Transferred Assets by the Seller to the
Issuer in accordance with the provisions of Section 2.02 of this Agreement, the
Seller shall execute and deliver to the Issuer (and the Issuer shall deliver to
the Administrative Agent and the Indenture Trustee) on or before the related
Transfer Date, each of the following documents:

(i) A completed Container Transfer Certificate which certificate shall operate
as an assignment, without recourse, representation or warranty (except for the
representations and warranties specifically set forth in this Agreement) of all
such Seller’s right, title, and interest in and to the Transferred Assets
identified in such Container Transfer Certificate;

 

 

-2-

 

--------------------------------------------------------------------------------






(ii) Completed UCC financing statements and documents of similar import, if
applicable, described in Section 2.03(a) hereof, together with evidence of
filing of such financing statements, changes or similar documents, in the
appropriate filing offices and jurisdictions as may be required to perfect the
Issuer’s ownership of the Related Assets; and

(iii) A supplement to the List of Containers (or, in the case of the initial
Transfer Date, the List of Containers itself). Upon delivery of such supplement,
the List of Containers shall be deemed to have been amended to incorporate the
information contained in such supplement.

SECTION 2.03 Required Financing Statements; Marking of Records.

(a) In connection with the transfer by it on any Transfer Date, the Seller
agrees to record and file, at its own expense, the following UCC financing
statements (and/or amendments to previously filed UCC financing statements) with
respect to the Related Assets, such filings to be made (unless otherwise
requested by the Administrative Agent or any Series Enhancer) in each case only
to the extent necessary pursuant to applicable law to perfect the ownership
interest of the Issuer:

(i) UCC financing statements filed against the Seller and covering the
Transferred Assets. Such financing statements (or documents of similar import)
shall be filed in the appropriate filing offices in the jurisdiction in which
the Seller is located (as defined in the UCC) or as otherwise required under
Applicable Law;

(ii) UCC financing statements or documents of similar import, evidencing the
release of the security interest of any other Person with respect to any of the
Transferred Assets; and

(iii) With respect to each Finance Lease included in the Transferred Assets, a
UCC financing statement (or document of similar import), naming each lessee of
Containers subject to such Finance Lease, as debtor, the Seller, as secured
party, and the Containers under such related Finance Lease as collateral, such
financing statement against the lessee shall be filed in the appropriate filing
offices in the jurisdiction in which the lessee is located (as determined under
the UCC); provided, however, that the Seller shall not be required to change the
name of the secured party as of record in any such filing office.

All UCC financing statements required pursuant to this Section 2.03 shall meet
the requirements of Applicable Law. Nothing contained in this Section 2.03 shall
limit the Seller’s obligation to file continuation or termination statements in
accordance with Section 4.01(g) of this Agreement and Applicable Law.

 

 

-3-

 

--------------------------------------------------------------------------------






The Seller shall forward, promptly upon receipt, file-stamped copies of all UCC
financing documents described in paragraphs (i) and (ii) above to the Indenture
Trustee, the Administrative Agent and each Series Enhancer.

(b) In connection with each transfer of Transferred Assets, the Seller shall, at
its own expense on or prior to each Transfer Date, cause its master accounting
and data processing records to be marked to indicate that all right, title and
interest in each Transferred Asset has been irrevocably and absolutely
transferred to the Issuer.

SECTION 2.04 General Provisions Regarding All Transfers of Containers.

(a) Except as specifically provided in Sections 3.03 and 7.01 of this Agreement,
all transfers of Transferred Assets by the Seller to the Issuer pursuant to this
Agreement shall be without recourse to the Seller; it being understood that the
Seller shall be liable to the Issuer for all representations, warranties,
covenants and indemnities made by the Seller pursuant to the terms of this
Agreement, all of which representations, warranties, covenants and
indemnifications shall survive the transfer of such Transferred Assts hereunder.
Notwithstanding any term or provision of this Agreement, nothing in this
Agreement shall create (or shall be deemed to create) recourse to the Seller for
(i) the failure of the lessees under the Leases included in the Transferred
Assets to make any payments under such Leases or the Leases otherwise being
uncollectible and/or (ii) the failure of the Issuer to realize an amount equal
to the sum of (x) the Net Book Value of a Transferred Container and (y) the Fair
Market Value of the Related Assets with respect to such Transferred Containers.

(b) The Seller and the Issuer intend all transfers of Transferred Assets to be
“true sales” or “true contributions” by the Seller to the Issuer that are
absolute and irrevocable and that provide the Issuer with the full benefits of
ownership of the Transferred Assets, and neither the Seller nor the Issuer
intend the transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Issuer to the Seller. It is, further, not the
intention of the Issuer or the Seller that the conveyance of the Transferred
Assets by the Seller be deemed a grant of a security interest in the Transferred
Assets by the Seller to the Issuer to secure a debt or other obligation of the
Seller. However, in the event that, notwithstanding the intent of the parties,
any Transferred Assets are considered to be property of the Seller’s estate,
then (i) this Agreement also shall be deemed to be and hereby is a security
agreement within the meaning of Applicable Law, and (ii) the conveyance by the
Seller provided for in this Agreement shall be deemed to be a grant by the
Seller to the Issuer of, and the Seller hereby grants to the Issuer, a security
interest in and to all of the Seller’s right, title and interest in, to and
under the Transferred Assets, whether now or hereafter existing or created, to
secure (A) the rights of the Issuer hereunder, (B) a loan by the Issuer to the
Seller in an amount equal to the sum of (1) the sum of the Net Book Values of
all Transferred Containers and (2) the sum of the Fair Market Values of all
Related Assets, in each case to the extent of all of the Transferred Containers
transferred or purported to be transferred by the Seller hereunder, (C) without
limiting the foregoing, the payment and performance of the Seller’s obligations
(whether monetary or otherwise) hereunder, and (D) payment to the Issuer of all
lease rentals, and other payments in respect of the Leases and proceeds of the
Transferred Assets transferred or purported to be transferred hereunder. The
Seller and the Issuer shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed

 

 

-4-

 

--------------------------------------------------------------------------------






to create a security interest in the Transferred Assets, such security interest
would be deemed to be a perfected security interest of first priority in favor
of the Issuer under Applicable Law and will be maintained as such throughout the
term of this Agreement. The Seller hereby irrevocably authorizes the Issuer (and
the Issuer hereby authorizes the Indenture Trustee (as pledgee of the Issuer’s
rights hereunder)), at any time, and from time to time, to file in any filing
office in any jurisdiction any initial financing statements or documents of
similar import and amendments thereto that (x) indicate Transferred Assets as
collateral regardless of whether any particular asset included in the
Transferred Assets falls within the scope of Article 9 of the UCC, and (y)
provide any other information required for the sufficiency or filing office
acceptance of any financing statement or document of similar import or
amendment. The Seller agrees to furnish any such information to the Issuer
promptly upon the Issuer’s request, and the Issuer agrees to furnish any such
information to the Indenture Trustee (as pledgee of the Issuer’s rights
hereunder) promptly upon the Indenture Trustee’s request. The Seller also
ratifies its authorization for the Issuer and the Issuer also ratifies its
authorization for the Indenture Trustee having filed in any jurisdiction any
financing statements or documents of similar import or amendments thereto if
filed prior to the date hereof.

(c) Consistent with the Issuer’s ownership of the Transferred Assets, as between
the parties to this Agreement, the Issuer shall have the sole right to service,
administer and collect the Transferred Assets and to assign and/or delegate such
right to others;

(d) Except as specifically provided for in Section 3.03 and Section 3.04 hereof,
the Issuer shall have no obligation to account to the Seller for the Transferred
Assets. The Issuer shall have no obligation to account for, or to return rental
payments on or with respect to any Transferred Asset, or any interest or other
finance charge collected pursuant thereto, to the Seller, irrespective of
whether such collections and charges are in excess of the Additional Purchase
Price of such Transferred Asset. The Issuer shall have the sole right to retain
any gains or profits created by buying, selling or holding the Transferred
Assets and shall have the sole risk of and responsibility for losses or damages
created by such buying, selling or holding;

(e) The Issuer shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Transferred Assets,
and all of the Issuer’s right, title and interest in, to and under this
Agreement, on whatever terms the Issuer shall determine, pursuant to this
Agreement or otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01 Representations and Warranties of the Seller. The Seller hereby
makes the following representations and warranties. The Issuer has relied upon
such representations and warranties in accepting the conveyance of the
Transferred Assets. Such representations and warranties are made only as of a
Transfer Date with respect to the Transferred Assets transferred to the Issuer
on such date and, with respect to the representation and warranty set forth in
clause (v) below, as of the date which is two Business Days following the later
of the acquisition of the applicable Transferred Asset by the Issuer or the
inclusion of the applicable Transferred Asset in the Asset Base, but shall
survive each transfer and conveyance of the respective Transferred Assets to the
Issuer.

 

 

-5-

 

--------------------------------------------------------------------------------






(a) Organization and Good Standing. The Seller is a corporation duly organized,
validly existing and in compliance under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, had at
all relevant times, and now has, power, authority, and legal right to acquire
and own the Transferred Assets and to perform its obligations hereunder and
under any Transaction Document to which it is a party;

(b) Due Qualification. The Seller is qualified as a foreign corporation in each
jurisdiction where failure to be so qualified would have a material adverse
effect upon its business and has obtained all necessary licenses and approvals
as required under Applicable Law, in each case, where the failure to be so
qualified, licensed or approved, would reasonably be expected to materially and
adversely affect the ability of the Seller to perform its obligations under and
comply with the terms of this Agreement and any other Transaction Document to
which it is a party;

(c) Power and Authority; Due Execution and Delivery. The Seller has the
corporate power and authority to execute and deliver this Agreement and any
other Transaction Document to which it is a party and to carry out the terms
thereof; the Seller has duly authorized the transfer and conveyance to the
Issuer of the Transferred Assets by all necessary corporate action; the
execution, delivery, and performance by the Seller of this Agreement and any
other Transaction Document to which it is a party has been duly authorized by
the Seller by all necessary corporate action and this Agreement and any other
Transaction Document to which it is a party have been duly executed and
delivered by the Seller;

(d) Legal Name. The legal name of the Seller is as set forth on the signature
page of the Seller for this Agreement, and, except as set forth in Schedule 3.01
hereof, in the five years preceding the date of this Agreement: (a) the Seller
has not changed its name, the Seller has not used, and does not currently use,
any trade names, fictitious names, assumed names or “doing business as” names,
and (b) the Seller has not been known by any name other than “TAL International
Container Corporation”;

(e) Valid Assignment; Binding Obligations. This Agreement constitutes a valid
transfer and conveyance to the Issuer of all right, title, and interest of the
Seller in, to and under the Transferred Assets and the Transferred Assets will
be held by the Issuer free and clear of any Lien of any Person claiming through
or under the Seller, except for Permitted Encumbrances; and this Agreement and
each other Transaction Document to which the Seller is a party, when duly
executed and delivered by the other parties thereto, will constitute a legal,
valid, and binding obligation of the Seller enforceable against the Seller in
accordance with its terms subject as to enforceability to applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or other laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law);

 

 

-6-

 

--------------------------------------------------------------------------------






(f) No Violation. The consummation of the transactions contemplated by and the
fulfillment of the terms of this Agreement and the Transaction Documents to
which it is a party will not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, the charter documents or by-laws of the Seller, or any
material term of any indenture, agreement, mortgage, deed of trust, or other
instrument to which the Seller is a party or by which it is bound, or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust, or other
instrument, other than this Agreement and the Indenture, or violate any material
provision of any law, order, rule, or regulation applicable to the Seller of any
court or of any federal or state regulatory body, administrative agency, or
other Governmental Authority having jurisdiction over the Seller or any of its
properties, in each case, other than any conflict, breach, default, Lien, or
violation that would not reasonably be expected to result in a Material Adverse
Change;

(g) No Proceedings or Injunctions. There are (i) no actions, suits, proceedings
or investigations pending, or, to the knowledge of the Seller, threatened,
before any court, regulatory body, administrative agency, or other tribunal or
Governmental Authority (A) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which it is a party, or (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document to which it
is a party, and (ii) no injunctions, writs, restraining orders or other orders
are in effect against the Seller that would materially and adversely affect its
ability to perform under this Agreement or any other Transaction Document to
which it is a party;

(h) Compliance with Law. The Seller:

(i) is not in violation of any laws, ordinances, governmental rules or
regulations or any court order to which it is subject or by which it is bound,
in each case the violation of which would reasonably be expected to materially
and adversely affect the ability of the Seller to perform its obligations under
this Agreement or any other Transaction Document to which it is a party; and

(ii) has obtained all licenses, permits, franchises or other governmental
authorizations necessary to the ownership of its property or to the conduct of
its business including, without limitation, with respect to transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party, in each case, other than any such license, permit, franchise or
other authorization the failure to so obtain will not reasonably be expected to
result in a Material Adverse Change;

(i) Insolvency. The Seller is not insolvent under the Insolvency Law and will
not be rendered insolvent by the transactions contemplated by this Agreement;
the Seller is paying its debts as they become due and, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business;

(j) [Reserved];

 

 

-7-

 

--------------------------------------------------------------------------------






(k) Place of Business. As of the Closing Date, the principal place of business
and chief executive office of the Seller and the place where the accounting
books and records of the Seller are maintained is located at its address set
forth in Section 8.03 and has been located at such address at all times since
the later of (i) the date of formation of the Seller, and (ii) the date that is
five years prior to the Closing Date;

(l) Accounting and Tax Treatment. The Seller will treat the transfer of the
Transferred Assets to the Issuer pursuant to this Agreement as a capital
contribution (in part) and sale (in part) of such Transferred Assets (which
allocation between capital contribution and sale will be determined in
accordance with Section 2.02 hereof) for financial reporting and accounting
purposes. The Seller will treat the transfer of the Transferred Assets as a
transfer to an entity disregarded as separate from its owner for U.S. federal,
state and local income tax purposes;

(m) Bulk Transfer Provisions. No transfer, assignment or conveyance of the
Transferred Assets by the Seller to the Issuer contemplated by this Agreement
will be subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction;

(n) All Representations and Warranties True. All representations, warranties,
certifications and statements made by the Seller in any certificate or other
document delivered in connection with the closing of the transactions
contemplated by the Transaction Documents including all representations,
warranties, certifications and statements made to Mayer Brown LLP in support of
its opinions issued and delivered in connection with the issuance of the Notes
and each of the factual assumptions contained in such opinions, to the extent
compliance with such assumptions is in the control of the Seller, are true and
correct in all material respects as of the date made and do not omit or fail to
state a material fact necessary to make the statements contained therein not
misleading as of such date.

(o) Approvals. All approvals, authorizations, consents, orders or other actions
of any Person required to be obtained by the Seller in order to execute and
deliver this Agreement and any other Transaction Documents to which it is a
party have been or will be taken or obtained on or prior to the Closing Date;

(p) Financial Statements. The consolidated balance sheet of TAL International
Group at December 31, 2007 and the consolidated statements of income, retained
earnings and cash flows for the twelve months ended on such date, are
accompanied by reports thereon containing opinions without qualification, except
as therein noted, by the independent accountants, have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
and present fairly the financial position of TAL International Group and its
consolidated Subsidiaries (including the Seller) as of such dates and the
results of their operations for such periods;

Since December 31, 2007 there has been no change in the business or financial
condition of TAL International Group and its consolidated Subsidiaries
(including the Seller) except as disclosed in TAL International Group’s
financial reports, or changes in the ordinary course of business, which
individually or in the aggregate may have been materially adverse. Neither TAL
International Group nor any of its consolidated Subsidiaries (including the
Seller)

 

 

-8-

 

--------------------------------------------------------------------------------






has any material liabilities or obligations other than those disclosed in the
financial statements (including the notes thereto) referred to in the preceding
paragraph or for which adequate reserves are reflected in such financial
statements or which were incurred in the ordinary course of business since the
date of such financial statements;

(q) Governmental Consent. No consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority is or will be
necessary or required on the part of the Seller in connection with the
execution, delivery, legality, binding effect or enforceability of this
Agreement or any other Transaction Document to which it is a party or the
transfer and conveyance of the Transferred Assets hereunder except for (A) the
filing of any financing statements and (B) such the failure of which to make or
obtain, individually or in the aggregate, would not reasonably be expected to
result in a material adverse effect on the Seller;

(r) Investment Company. The Seller is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended;

(s) Substantive Consolidation. The Seller is operated such that the Issuer would
not be “substantively consolidated” in the bankruptcy estate of the Seller and
its separate existence disregarded in the event of the bankruptcy of the Seller
under any applicable Insolvency Law;

(t) Financial Statements. The financial statements and books and records of the
Seller will reflect the separate existence of the Issuer, the annual
consolidated financial statements of the Seller after the date hereof will
contain disclosures to the effect that the Seller has or will have one or more
direct and indirect Subsidiaries that were or may be established as bankruptcy
remote entities to facilitate asset securitization transactions;

(u) Valid Business Purpose. The transfers and conveyances of Transferred Assets
by the Seller to the Issuer pursuant to the terms of this Agreement are being
consummated by the Seller in good faith, with no contemplation of insolvency and
with no intent to hinder, delay or defraud any of its present or future
creditors of the Seller;

(v) Title to Containers. Immediately prior to the transfer of any Transferred
Asset to the Issuer pursuant to the terms of this Agreement, the Seller had good
and marketable title to such Transferred Asset, free and clear of all Liens,
except (i) Permitted Encumbrances and (ii) a manufacturer’s or vendor’s lien for
the unpaid purchase price of such Transferred Asset so long as such unpaid
purchase price is paid within two Business Days following the later of the
acquisition of such Transferred Asset by the Issuer or the inclusion of such
Transferred Asset in the Asset Base. The Seller has not authorized the filing
of, and is not aware of, any financing statements against the Seller that
include a description of collateral covering the Transferred Assets other than
any financing statement or document of similar import (i) in favor of the Issuer
pursuant to this Agreement or (ii) that has been terminated. The Seller is not
aware of any judgment or tax lien filings against the Seller;

 

 

-9-

 

--------------------------------------------------------------------------------






(w) Rights to Lease Agreements are Assignable. The assignment of the rights with
respect to each Lease Agreement (to the extent related to a Transferred
Container) and all scheduled lease payments to become due thereunder (which
relate to a Transferred Container) pursuant to this Agreement does not violate
the terms of the applicable Lease Agreement and such assignment by the Seller is
permitted without the consent of any Person other than consents which will have
been obtained on or before the related Transfer Date;

(x) All Necessary Action Taken. Immediately after each of the transfers and
conveyances to the Issuer as contemplated in this Agreement, all necessary
action will have been taken by the Seller to validly transfer and convey to the
Issuer all right, title and interest of the Seller in and to the Transferred
Containers and the Related Assets;

(y) Eligible Container. As of the related Transfer Date for a Container, such
Container is an Eligible Container.

(z) Ordinary Course of Business. All Lease Agreements related to Transferred
Containers were originated in the ordinary course of business of the Seller’s
business and in accordance with the Credit and Collection Policy as in effect on
such origination date;

(aa) Binding Obligation. Each Lease included in the Related Assets being
transferred to the Issuer on the applicable Transfer Date represents the
genuine, legal, valid and binding payment obligation in writing of the related
lessee, enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally;

(bb) No Defenses. No right of rescission, setoff, counterclaim or defense exists
or has been asserted in writing or threatened in writing with respect to any
Lease included in the Related Assets being transferred to the Issuer on the
applicable Transfer Date. The exercise of any right under any such Lease will
not render such Lease unenforceable in whole or in part or subject to any such
right of rescission, setoff, counterclaim or defense;

(cc) Servicing. The servicing of each Lease included in the Related Assets and
the collection practices relating thereto have been lawful and in accordance
with the standards set forth in the Credit and Collection Policy;

(dd) Seller Acquisition Cost. One of the following: (A) with respect to any
Container originally acquired by the Seller subsequent to August 1, 2005, the
vendor’s or manufacturer’s invoice price of such Container was representative of
the market price of containers of similar specifications with such vendor or
manufacturer on the date on which the Seller placed the order for such Container
with the vendor or manufacturer thereof; or (B) with respect to any Container
not covered by clause (A), the purchase price allocated to such container by the
Seller was reflective of the market value (as determined in the Issuer’s good
faith estimation) of such class of Container on the Closing Date;

(ee) Creation of Security Interest. In the event that, contrary to the intention
of the parties hereto, the transfer of the Transferred Assets pursuant to the
terms of this Agreement is held not to constitute a “true sale” or a “true
contribution”, this Agreement creates a valid and continuing security interest
(as defined in the UCC) in the Transferred Assets in favor of the Issuer, which
security interest is prior to all other Liens other than Permitted Encumbrances,
and is enforceable as such against creditors of and purchasers from the Seller;

 

 

-10-

 

--------------------------------------------------------------------------------






(ff) UCC Classification. As of the Transfer Date for a Transferred Container:
(x) such Transferred Container constitutes “goods” within the meaning of the
applicable UCC; (y) the related Lease constitutes “tangible chattel paper”
within the meaning of the UCC; and (z) the lease receivables under such Lease
constitute “accounts” or “proceeds” of such Lease within the meaning of the UCC;

(gg) Perfection of Security Interest. The Seller has caused the filing of all
appropriate financing statements or documents of similar import in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the Issuer’s ownership interest in the Transferred Assets. All financing
statements filed or to be filed against the Seller in favor of the Issuer in
connection herewith contain a statement to the following effect: “A purchase of
or any other security interest in any collateral described in this financing
statement will violate the rights of the Issuer and the Indenture Trustee (as
the pledgee of the Issuer)”;

(hh) Possession of Leases. Aside from any original counterparts of such Lease
included in such Transferred Assets in the possession of the lessee, the only
other original counterpart(s) of such Lease is in the possession of the Manager
or an Affiliate of the Manager. Such Lease (to the extent that such Lease
relates to the Transferred Containers) does not have any marks or notations
indicating that such Lease (to the extent that such Lease relates to the
Transferred Containers) has been pledged, assigned or otherwise conveyed to any
Person.

SECTION 3.02 Representations and Warranties of the Issuer. The Issuer hereby
makes the following representations and warranties. The Seller has relied upon
such representations and warranties in transferring the Transferred Assets to
the Issuer. Such representations and warranties speak only as of the Transfer
Date with respect to the Transferred Assets transferred to the Issuer on such
date, but shall survive each transfer and conveyance of the respective
Transferred Assets to the Issuer.

(a) Organization and Good Standing. The Issuer is a limited liability company
duly organized and validly existing in compliance under the laws of the State of
Delaware, with full corporate power and authority to own and operate its
properties and to conduct its business as presently conducted and to enter into
and perform its obligations under this Agreement and each other Transaction
Document to which it is a party and the transactions contemplated hereby and
thereby;

(b) Due Qualification. The Issuer is duly qualified to do business as a foreign
company in good standing, and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of property or the conduct
of its business requires such qualification, except to the extent that the
failure to be so qualified, licensed or approved would not, in the aggregate,
materially and adversely affect the ability of the Issuer to perform its
obligations under and comply with the terms of this Agreement or any other
Transaction Documents to which it is a party;

 

 

-11-

 

--------------------------------------------------------------------------------






(c) Power and Authority. The Issuer has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery, and performance of this Agreement by the Issuer have been
duly authorized by the Issuer by all necessary company action;

(d) Binding Obligations. This Agreement and each other Transaction Document to
which the Issuer is a party, when duly executed and delivered by the other
parties hereto or thereto, will constitute a legal, valid, and binding
obligation of the Issuer enforceable in accordance with its terms subject as to
enforceability to applicable bankruptcy, reorganization, insolvency, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law);

(e) No Violation. The consummation of the transactions contemplated by and the
fulfillment of the terms of this Agreement and the Transaction Documents to
which it is a party will not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, the charter documents or by-laws of the Issuer, or any
material term of any indenture, agreement, mortgage, deed of trust, or other
instrument to which the Issuer is a party or by which it is bound, or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust, or other
instrument, other than pursuant to the Indenture, or violate any law or any
order, rule, or regulation applicable to the Issuer of any court or of any
federal or state regulatory body, administrative agency, or other Governmental
Authority having jurisdiction over the Issuer or any of its properties;

(f) No Proceedings or Injunctions. There are (i) no proceedings or
investigations to which the Issuer is a party pending or, to the knowledge of
Issuer, threatened before any court, regulatory body, administrative agency or
other tribunal or Governmental Authority (A) asserting the invalidity of this
Agreement or any of the other Transaction Documents to which the Issuer is a
party, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents to
which the Issuer is a party, or (C) seeking any determination or ruling that
would materially and adversely affect the performance by the Issuer of its
obligations under, or the validity or enforceability of, this Agreement or the
other Transaction Documents to which the Issuer is a party and (ii) no
injunctions, writs, restraining orders or other orders are in effect against the
Issuer that would adversely affect its ability to perform under this Agreement
or the other Transaction Documents to which it is a party;

(g) Approvals. All approvals, authorizations, consents, orders or other actions
of any Person required to be obtained by the Issuer in connection with the
execution and delivery of this Agreement or any other Transaction Document to
which it is a party have been or will be taken or obtained on or prior to the
Closing Date;

(h) Solvency. The Issuer is not insolvent under the Insolvency Law and will not
be rendered insolvent by the transactions contemplated by this Agreement; the
Issuer is paying its debts as they become due and, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business;

 

 

-12-

 

--------------------------------------------------------------------------------






(i) Principal Place of Business; Trade Names. The Issuer is a limited liability
company organized under the laws of the State of Delaware. The Issuer’s only
“place of business” (as such term is referred to in Section 9-307 of the UCC)
and its “chief executive office” (as such term is referred to in Section 9-307
of the UCC) is located at and has been located at such address at all times
since the date of formation of the Issuer, and the accounting books and records
of the Issuer are maintained at its address determined in accordance with
Section 8.03. The Issuer has not been known by any name other than “TAL
ADVANTAGE II LLC”;

(j) Accounting and Tax Treatment. The Issuer will treat the transfer of the
Transferred Assets to the Issuer by the Seller pursuant to this Agreement as a
capital contribution (in part) and sale (in part) of such Transferred Assets by
the Seller (which allocation between capital contribution and sale will be
determined in accordance with Section 2.02 hereof) for financial reporting and
accounting purposes. The Issuer will treat the transfer of the Transferred
Assets to the Issuer as a transfer to an entity disregarded as separate from its
owner for U.S. federal, state and local income tax purposes;

(k) Investment Company. The Issuer is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended;

(l) Separateness. The Issuer: (1) conducts its business in its own name, it
being understood that the Issuer’s business will be managed by the Manager in
accordance with the terms of the Management Agreement, (2) maintains its books
and records separate from those of any other Person, (3) does not commingle its
funds with any other Person (except for any commingling of Collections which may
occur prior to the identification and segregation of such amounts in accordance
with the terms of the Management Agreement), (4) maintains separate financial
statements, showing its assets and liabilities separate and apart from those of
any other Person, (5) holds itself out as a separate entity, and (6) observes
all other organizational formalities;

(m) All Representations and Warranties True. All representations, warranties,
certifications and statements made by Issuer in any certificate or document
delivered in connection with the closing of the transactions contemplated by the
Transaction Documents including all representations, warranties, certifications
and statements made by the Issuer to Mayer Brown LLP in support of its opinions
issued and delivered in connection with the issuance of the Notes and each of
the factual assumptions contained in such opinions, to the extent compliance
with such assumptions is in the control of the Issuer, are true and correct in
all material respects as of the date made and do not omit to state a material
fact necessary to make the statements contained therein not misleading as of
such date;

(n) Financial Statements. The financial statements and books and records of the
Issuer will reflect the separate existence of the Issuer and the Seller;

(o) No Subsidiaries. The Issuer has no Subsidiaries; and

 

 

-13-

 

--------------------------------------------------------------------------------






(p) Ordinary Course. The transactions contemplated by this Agreement are being
consummated by the Issuer in good faith and in furtherance of the Issuer’s
ordinary business purposes, with no contemplation of insolvency and with no
intent to hinder, delay or defraud any of its present or future creditors.

SECTION 3.03 Breach of Representations and Warranties Regarding Certain
Transferred Assets.

(a) Upon discovery by the Seller or the Issuer (or any of their respective
successors or permitted assigns) of a breach of any of the Container
Representations and Warranties made by the Seller on the related Transfer Date,
the party (including any such successor or permitted assign) discovering such
breach shall give prompt written notice to the other party (and the Issuer shall
give prompt notice thereof to each of the Indenture Trustee and the
Administrative Agent). If the Issuer (or its successors or permitted assigns)
reasonably determines that such breach materially and adversely affects the
interests of the Issuer or its successors and permitted assigns, then, unless
the breach shall have been cured, or waived by the Issuer, within thirty (30)
days after the receipt by the Seller of written notice of such breach from the
Issuer (or its successors and permitted assigns), the Seller shall, on or prior
to such thirtieth (30th) day, repurchase the applicable Container (and all
Related Assets with respect thereto) by paying the Warranty Purchase Amount to
the Issuer for deposit into the Trust Account and, upon deposit of such payment
in the Trust Account, such repurchase shall occur automatically without further
action by any Person.

(b) The Issuer agrees that the obligation of the Seller to make the
indemnification payments pursuant to this Section 3.03 shall constitute the sole
remedy available against the Seller by the Issuer and its successors and
permitted assigns for breach of a Container Representation or Warranty;
provided, however, that nothing contained herein shall derogate from the
Seller’s indemnification obligations set forth in Section 7.01 hereof for
matters other than a breach of a Container Representation and Warranty.

SECTION 3.04 Substitute Container.

(a) The Seller will have the right (exercisable solely at its option) at any
time to transfer to the Issuer one or more Containers and Related Assets (such
Containers and Related Assets, collectively, a “Substitute Container”) in
substitution for one or more Transferred Containers and Related Assets (such
Transferred Containers and Related Assets, collectively, a “Predecessor
Container”) if:

(i) the Predecessor Container is required to be repurchased pursuant to Section
3.03 hereof;

(ii) after giving effect to such substitution, no Asset Base Deficiency shall
exist;

(iii) the Substitute Container, when considered with all other Eligible
Containers, will satisfy the Concentration Limits; and

 

 

-14-

 

--------------------------------------------------------------------------------






(iv) the ownership of such containers by the Issuer will not result in an Early
Amortization Event.

If more than one Substitute Container is being transferred on any date, the
criteria set forth in clause (ii) above shall be determined on an aggregate
basis.

(b) Any substitution pursuant to this Section 3.04 shall become effective upon
compliance with the provisions of Section 2.02(b) hereof. Upon the effectiveness
of such substitution, the Predecessor Container shall automatically be
reconveyed by the Issuer to the Seller without further action by any Person.

ARTICLE IV

COVENANTS OF THE SELLER

SECTION 4.01 Seller Covenants. Seller hereby covenants and agrees with the
Issuer (and its successors and assigns) as follows:

(a) Merger or Consolidation of, or Assumption of the Obligations of, the Seller.
Notwithstanding anything in this Agreement to the contrary, any Person (i) into
which the Seller may be merged or consolidated, (ii) resulting from any merger,
conversion, or consolidation to which the Seller shall be party, or (iii)
succeeding to the business of the Seller substantially as a whole, will be the
successor to the Seller under this Agreement, without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement; provided, however, that the Seller shall not enter into any merger or
consolidation unless (x) immediately after giving effect to such transaction, no
Event of Default or Early Amortization Event shall result therefrom, (y) the
Seller shall have delivered to the Issuer, an Officer’s Certificate and an
Opinion of Counsel (which the Issuer shall forward to the Indenture Trustee and
the Administrative Agent) each stating that such consolidation, merger, or
succession complies with this Section 4.01 and that all conditions precedent, if
any, provided for in this Agreement relating to such transaction have been
complied with and (z) the Seller shall have delivered to the Issuer an Opinion
of Counsel (which the Issuer shall forward to the Indenture Trustee and the
Administrative Agent), either (1) stating that, in the opinion of such counsel,
all financing statements or other documents of similar import, and amendments
thereto have been executed (if applicable) and filed that are necessary fully to
perfect the interest of the Issuer in the Transferred Assets, or (2) stating
that, in the opinion of such counsel, no such action shall be necessary to
perfect such interest.

(b) Limitation on Liability of the Seller and Others. The Seller and any
director, officer, employee or agent of the Seller may rely in good faith on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement; provided, however, that any
such limitation does not affect the obligation of the Seller to accept
reconveyance of certain Containers and the Related Assets and to pay the
consideration therefor pursuant to Section 3.03. The Seller in its capacity as
such shall not be under any obligation to appear in, prosecute, or defend any
legal action that is not incidental to its obligations as the transferor of the
Transferred Assets under this Agreement and that in its opinion may involve it
in any expense or liability.

 

 

-15-

 

--------------------------------------------------------------------------------






(c) Preservation of Name, etc. The Seller will not change its name, identity,
location of chief executive office, jurisdiction of incorporation or corporate
structure in any manner that would make ineffective any financing statement,
continuation statement, or documents of similar import, filed by the Seller in
accordance with Section 2.03 above unless (i) the Seller shall have given the
Issuer at least thirty (30) days’ prior written notice thereof (which the Issuer
promptly shall forward to the Indenture Trustee and the Administrative Agent),
(ii) the Seller shall have filed any necessary financing statements or
amendments thereof or documents of similar import necessary to continue the
effectiveness of any financing statement or document of similar import referred
to in Section 2.03 above and (iii) the Seller shall have delivered to the Issuer
one or more Opinions of Counsel (which the Issuer promptly shall forward to the
Indenture Trustee and the Administrative Agent), stating that, after giving
effect to such change in name, identity, location of chief executive office,
jurisdiction of incorporation or corporate structure: (A) the Seller and the
Issuer will not, pursuant to applicable Insolvency Law, be substantively
consolidated in the event of any Insolvency Proceeding by, or against, the
Seller, (B) under applicable Insolvency Law, the transfers of Transferred Assets
made in accordance with the terms of this Agreement will be treated as a “true
sale” in the event of any Insolvency Proceeding by, or against, the Seller and
(C) either (1) in the opinion of such counsel, all financing statements or other
documents of similar import, and amendments thereto have been executed (if
applicable) and filed that are necessary fully to perfect the interest of the
Issuer in the Transferred Assets, or (2) stating that, in the opinion of such
counsel, no such action shall be necessary to perfect such interest; provided
that the opinions described in clause (A) and clause (B) shall not be required
unless, as a result of the Seller’s change of chief executive office or
jurisdiction of incorporation, the Seller’s chief executive office or the
Seller’s jurisdiction of location is outside of the United States. The Seller
shall observe all formalities necessary to maintain its corporate existence,
subject to its rights under Section 4.01(a), and shall maintain all licenses,
permits, charters and registration, the suspension of which or the failure to
hold which, would reasonably be expected to result in a Material Adverse Change.

(d) Books and Records. The Seller will, at its own cost and expense, mark its
books and records (which may include computerized records) to the effect that
each Transferred Container and Related Assets have been transferred to the
Issuer.

(e) Compliance with Law. The Seller will comply, in all material respects, with
all acts, rules, regulations, orders, decrees and directions of any Governmental
Authority except for any such noncompliance which would not reasonably be
expected to result in a Material Adverse Change; provided, however, that the
Seller may contest any act, rule, regulation, order, decree or direction in any
reasonable manner which shall not materially and adversely affect the rights of
the Issuer, the Noteholders, any Series Enhancers or the Indenture Trustee in
the Transferred Assets.

(f) Conveyance of Transferred Assets; Security Interests. Except for the
transfers and conveyances hereunder, the Seller will not pledge, assign or
transfer to any other Person, or grant, create, incur or assume any Lien other
than Permitted Encumbrances on, any Transferred Asset, or any interest therein
and the Seller shall defend the right, title, and interest of the Issuer and its
successors and assigns in, to, and under the Transferred Assets, against all
claims of third parties claiming through or under the Seller.

 

 

-16-

 

--------------------------------------------------------------------------------






(g) Notification of Breach. The Seller will advise the Issuer promptly, in
reasonable detail, upon discovery of the occurrence of any breach in any
material respect by the Seller of any of its representations, warranties and
covenants contained herein or in any other Transaction Documents (and the Issuer
promptly shall forward such notice to the Administrative Agent and the Indenture
Trustee).

(h) Further Assurances. The Seller will make, execute or endorse, acknowledge
and file or deliver to the Issuer from time to time such UCC financing
statements or documents of similar import (including any termination or
continuation statements), schedules, confirmatory assignments, conveyances,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments and take such further steps relating to the
Transferred Assets and other rights covered by this Agreement, as the Issuer or
its successors and assigns may reasonably request. Any such requested UCC
financing statement or document of similar import must be required pursuant to
Applicable Law to fully preserve, maintain, and protect the interest of the
Issuer under this Agreement in the Transferred Assets. The Seller shall comply
with the terms and provisions of the UNIDROIT Convention or any other
internationally recognized system for recording interests in or license against
shipping containers at the time that such convention is adopted by the container
leasing industry.

(i) Notice of Liens. The Seller shall notify the Issuer promptly after becoming
aware of any Lien other than Permitted Encumbrances on the Transferred Assets
(and the Issuer promptly shall forward such notice to the Administrative Agent
and the Indenture Trustee).

(j) Transfer Taxes. The Seller shall pay any transfer taxes, if any, required to
be paid in connection with the conveyance of the Transferred Assets by the
Seller to the Issuer and acknowledges that the Issuer shall have no
responsibility with respect thereto.

(k) No Bankruptcy Petition Against the Issuer. The Seller will not, prior to the
date that is one year and one day after the payment in full of all amounts owing
pursuant to the Indenture, this Agreement and the Transaction Documents,
institute against the Issuer, or join any other Person in instituting against
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of any
applicable jurisdiction. This subsection 4.01(k) shall survive the termination
of this Agreement.

(l) ERISA. The Seller agrees to indemnify, defend and hold the Issuer harmless
from and against any and all loss, liability, damage, judgment, claim,
deficiency, or expense (including interest, penalties, reasonable and documented
attorneys’ fees and amounts paid in settlement) to which the Issuer may become
subject insofar as such loss, liability, damage, judgment, claim, deficiency or
expense arises out of any Plan of the Seller.

(m) Issuer’s Ownership. The Seller shall take no action inconsistent with the
Issuer’s ownership of the Managed Containers (except for such actions as are
specifically authorized in the Management Agreement).

 

 

-17-

 

--------------------------------------------------------------------------------






(n) Access to Information; Notices. In the event that the Seller is no longer
the Manager, the Seller shall continue to make available to the Issuer, the
Indenture Trustee and each Series Enhancer its books and records concerning the
Transferred Assets, subject to the terms and limitations set forth in Section
3.10.2 of the Management Agreement.

SECTION 4.02 Pledge of Transferred Assets. The Seller understands that the
Issuer has pledged the Transferred Assets and its rights under this Agreement to
the Indenture Trustee under the Indenture, and consents to such pledge. The
Seller agrees that the Indenture Trustee may exercise the rights of the Issuer
hereunder.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.01 Conditions to Issuer Obligations. The obligations of the Issuer to
acquire Transferred Assets on any Transfer Date occurring on or after the
Closing Date shall be subject to the satisfaction of the following conditions
(in addition to the procedures required by Section 2.02(b)):

(a) All representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects on such Transfer Date
(including without limitation the Container Representations and Warranties);

(b) All written information concerning the Transferred Assets provided by the
Seller to the Issuer shall be true and correct in all material respects;

(c) The Seller shall have materially performed all other obligations required to
be performed by the Seller pursuant to the provisions of this Agreement and the
other Transaction Documents to which it is a party other than any such
obligation the failure to so perform shall have not materially and adversely
affected the interests of the Issuer;

(d) All corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Issuer, and the Issuer shall have received from the Seller
copies of all documents (including without limitation records of corporate
proceedings) relevant to the transactions herein contemplated as the Issuer may
reasonably have requested;

(e) No Event of Default, Early Amortization Event or Manager Default shall have
occurred and then be continuing (other than any such Event of Default, Early
Amortization Event or Manager Default that will be cured upon the consummation
of such acquisition) or result from the acquisition of such Transferred Assets;
and

(f) The Issuer has adequate means of financing available in order to complete
the acquisition of such Transferred Assets.

Notwithstanding the foregoing conditions precedent, upon the making of a
transfer of Transferred Assets hereunder, all of Issuer’s rights under this
Agreement (and by operation of law) shall vest in Issuer, whether or not the
conditions precedent to such transfer were in fact satisfied.

 

 

-18-

 

--------------------------------------------------------------------------------






SECTION 5.02 Conditions to the Seller’s Obligations. The obligations of the
Seller to convey and contribute the Transferred Assets on any Transfer Date
occurring on or after the Closing Date shall be subject to the satisfaction of
the following conditions (in addition to the procedures required by Section 2.02
hereof):

(a) All representations and warranties of the Issuer contained in this Agreement
shall be true and correct with the same effect as though such representations
and warranties had been made on such date; and

(b) All corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Seller, and the Seller shall have received from the Issuer
copies of all documents (including without limitation records of corporate
proceedings) relevant to the transactions herein contemplated as the Seller may
reasonably have requested.

SECTION 5.03 Waiver of Conditions. None of the conditions precedent set forth in
Section 5.01 or Section 5.02 may be waived without the prior written consent of
the Issuer and Indenture Trustee (acting at the direction of the Requisite
Global Majority) in each such instance.

ARTICLE VI

TERMINATION

SECTION 6.01 Termination. The respective obligations and responsibilities of the
Seller and the Issuer created by this Agreement shall not terminate prior to
payment in full of all Outstanding Obligations.

SECTION 6.02 Effect of Termination. No termination or rejection or failure to
assume the executory obligations of this Agreement in the bankruptcy of the
Seller or the Issuer shall be deemed to impair or affect the obligations
pertaining to any executed conveyance or executed obligations, including without
limitation breaches of representations and warranties by the Seller or the
Issuer occurring prior to the date of such termination. Without limiting the
foregoing, prior to termination, neither the failure of the parties to execute
and to deliver a Container Transfer Certificate pursuant to Section 2.02, nor
the failure of the Issuer to pay in cash or kind the compensation therefor shall
render such transfer or obligation executory, nor shall the continued duties of
the parties pursuant to Article IV or Section 8.06 of this Agreement render an
executed conveyance executory.

ARTICLE VII

INDEMNIFICATION PAYMENTS

SECTION 7.01 Indemnification. Subject to Section 3.03 hereof, the Seller agrees
to indemnify and hold harmless the Issuer, its successors and assigns (which
includes the third-party beneficiaries specified in Section 8.13) and their
respective officers, directors, employees, counsel and agents (each, an
“Indemnified Party”) against any and all liabilities, losses, damages,
penalties, costs and expenses (including reasonable and documented out-of-pocket

 

 

-19-

 

--------------------------------------------------------------------------------






costs of defense and legal fees (of one counsel) but excluding (A) any special,
consequential or punitive damages and (B) any damages on the basis of lost
profits) which may be incurred or suffered by such Indemnified Party (except to
the extent caused by the gross negligence, bad faith or willful misconduct of
the Indemnified Party) as a result of (i) a breach by the Seller of any of its
covenants and agreements set forth in this Agreement; (ii) any representation or
warranty of the Seller proven to have been false or misleading in any material
respect when made or deemed made in this Agreement; (iii) any information
certified in any certificate or document delivered by the Seller pursuant hereto
not being true in any material respect as of the date of such certificate or
document (or, if earlier, the date set forth in such certificate or document);
(iv) any personal injury or property damage claim or action arising out of or in
connection with any of the Transferred Assets in connection with any act or
omission prior to the related Transfer Date; (v) any defense, setoff or
counterclaim arising out of any acts or omissions of the Seller with respect to
any Transferred Assets transferred on or before the related Transfer Date; or
(vi) any attempt by any Person to void, rescind or set aside any transfer of the
Seller’s right, title and interest in the Transferred Assets to the Issuer as
provided herein under statutory provisions or common law or equitable action,
including any provision of the Bankruptcy Code or other insolvency law. The
obligations of the Seller under this Section 7.01 shall survive the termination
of this Agreement. It is expressly agreed and understood that this Section does
not (and shall not be deemed to) create recourse to the Seller for the
creditworthiness of any lessee or, for avoidance of doubt, for losses due to a
lessee’s failure to make payments under a Lease or for the uncollectibility of
the Leases.

SECTION 7.02 Procedure for Indemnification. Promptly after receipt by an
Indemnified Party of notice of the assertion of a claim or the commencement of a
proceeding by a third-party with respect to any matter referred to in Section
7.01 which could be the subject of an indemnification claim against the Seller
hereunder, such Indemnified Party shall give written notice thereof to the
Seller and thereafter shall keep the Seller reasonably informed with respect
thereto; provided, however, that failure of an Indemnified Party to give the
Seller written notice as provided herein shall not relieve the Seller of its
obligations hereunder except to the extent that the Seller (x) incurs any
incremental costs directly related to the delay in failing to provide such
notice within a reasonable period of time or (y) is otherwise materially and
adversely prejudiced by such failure. If any such proceeding (including any
litigation, arbitration or similar proceeding) shall be brought against any
Indemnified Party, the Seller shall be entitled to assume the defense thereof at
the Seller’s expense with counsel chosen by the Seller and reasonably
satisfactory to such Indemnified Party; provided, however, that any Indemnified
Party may at its own expense retain separate counsel to participate in such
defense. The Seller shall not be liable under this Article VII for any amount
paid in settlement of such claims or proceedings without the consent of the
Seller unless such consent is unreasonably withheld.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.01 Amendment. This Agreement may be amended from time to time by the
Seller and the Issuer only with the prior written consent of the Indenture
Trustee (acting at the direction of the Requisite Global Majority) and, if such
amendment or modification would cause any of the events set forth in Section
1002(a)(i) through (vii) of the Indenture to

 

 

-20-

 

--------------------------------------------------------------------------------






occur, with the consent of the Persons set forth in Section 1002(a) of the
Indenture); provided, that, if any such amendment or modification would (i)
reduce the amount payable to such Series Enhancer, (ii) amend the relative
priority of any such payment pursuant to Section 302 or 806 of the Indenture
(other than to increase the priority thereof) or increase the amount of any
applicable dollar limitations on amounts having a higher payment priority to
such payments pursuant to Sections 302 or 806 of the Indenture or otherwise
change such payments in a manner adverse to such Series Enhancer, (iii) change
the date on which or the amount of which, or the place or payment where, or the
coin or currency in which, such amount is paid to such Series Enhancer, (iv)
increase or accelerate such Series Enhancer’s payment obligations under its
Enhancement Agreement or otherwise materially and adversely affect the rights,
interests or obligations of such Series Enhancer under this Agreement, or (v)
modify provisions of any Transaction Document relating to requirements that the
consent of such Series Enhancer be obtained, the approval of such Series
Enhancer shall be required. The Issuer shall forward copies of any amendment to
this Agreement to the Administrative Agent, each Series Enhancer (so long as
such Series Enhancer is the Control Party for a Series of Outstanding Notes)
and, if any Series of Notes Outstanding is then rated, the applicable Rating
Agencies.

SECTION 8.02 Governing Law. THIS AGREEMENT AND ANY AMENDMENT HEREOF PURSUANT TO
SECTION 8.01 SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT WITHOUT REGARD TO CHOICE OF LAW
PRINCIPLES) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8.03 Notices. All demands, notices, and communications under this
Agreement shall be in writing personally delivered, or sent by facsimile (with
subsequent telephone confirmation of receipt thereof) or sent by internationally
recognized overnight courier service, at the following address:

 

Seller:

TAL International Container Corporation
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey Casucci, Vice President, Treasury and Credit
Fax: 914-697-2526

 

 

 

with a copy to:

 

 

 

TAL International Container Corporation

100 Manhattanville Road

Purchase, New York 10577-2135

Attn: Marc A. Pearlin, Vice President, General Counsel & Secretary

Fax: (914) 697-2526

 

 

-21-

 

--------------------------------------------------------------------------------






 

Issuer:

TAL Advantage II LLC
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey Casucci

 

 

 

With a copy to:

 

 

 

TAL International Container Corporation
100 Manhattanville Road
Purchase, New York 10577-2135
Attn: Jeffrey Casucci, Vice President, Treasury and Credit
Fax: 914-697-2526

 

 

Indenture Trustee:

U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention: TAL ADVANTAGE II, LLC, Variable Rate
Secured Notes, Series 2008-1
Fax: 651-495-8090

 

 

Administrative Agent:

Fortis Capital Corp.
520 Madison Avenue
New York, NY 10022
Attn: Gloria Beloti-Fields, Assistant Vice President
Fax: 212-340-5450

 

 

 

With a copy to:

 

 

 

Fortis Capital Corp.
Two Embarcadero Center
Suite 1330
San Francisco, CA 94111
Attn: Menno van Lacum
Fax: 415-283-3046

 

 

Hedge Counterparty:

shall be set forth in any related Hedge Agreement

or at such other address as shall be designated by such party in a written
notice to the other parties. Notice shall be effective and deemed received (a)
two days after being delivered to the courier service, if sent by courier, (b)
upon receipt of confirmation of transmission, if sent by telecopy, or (c) when
delivered, if delivered by hand. Any rights to notices conveyed to a Rating
Agency pursuant to the terms of the Indenture with respect to any Series shall
terminate immediately if such Rating Agency no longer has a rating outstanding
with respect to such Series.

 

 

-22-

 

--------------------------------------------------------------------------------






Wherever notice or a report is required to be given or delivered to or from any
party pursuant to this Agreement, a copy of such notice or report shall also be
given or delivered by the Issuer to the Administrative Agent and the Indenture
Trustee.

SECTION 8.04 Severability of Provisions. If any one or more of the covenants,
agreements, provisions, or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions, or terms
shall be deemed severable from the remaining covenants, agreements, provisions,
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 8.05 Assignment. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement may not be assigned by the Seller except as
provided in Section 4.01(a), without the prior written consent of the Issuer and
the Indenture Trustee at the direction of the Requisite Global Majority and,
except as provided in Section 4.02, this Agreement may not be assigned by the
Issuer without the prior written consent of the Requisite Global Majority.
Whether or not expressly stated, all representations, warranties, covenants and
agreements of the Seller and the Issuer in this Agreement, or in any document
delivered by any of them in connection with this Agreement, shall be for the
benefit of, and (in the case of rights of the Issuer) shall be exercisable by,
the Indenture Trustee or by any other representative of the Requisite Global
Majority.

SECTION 8.06 Further Assurances. Each of the Seller and the Issuer agrees to do
such further acts and things and to execute and deliver such additional
assignments, agreements, powers and instruments as are reasonably required to
carry into effect the purposes of this Agreement.

SECTION 8.07 Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Issuer or the Seller, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise hereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

SECTION 8.08 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or by electronic means shall be equally effective as of the delivery of an
originally executed counterpart.

SECTION 8.09 Binding. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.

 

 

-23-

 

--------------------------------------------------------------------------------






SECTION 8.10 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

SECTION 8.11 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 8.12 Schedules and Exhibits. The schedules and exhibits attached hereto
and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

SECTION 8.13 Intended Third Party Beneficiaries. Each of the Administrative
Agent, the Indenture Trustee, each Series Enhancer and the Requisite Global
Majority are express third party beneficiaries of this Agreement and, as such,
shall have full power and authority to enforce the provisions of this Agreement
against the parties hereto. Except as set forth in the immediately preceding
sentence, this Agreement shall be binding upon and inure solely to the benefit
of each party hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

SECTION 8.14 Consent to Jurisdiction. Any legal suit, action or proceeding
against the Seller or the Issuer arising out of or relating to this Agreement,
or any transaction contemplated hereby or thereby, may be instituted in any
federal or state court in the County of New York, State of New York and each of
the Seller and the Issuer hereby waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding,
and, solely for the purposes of enforcing this Agreement, the Seller and the
Issuer each hereby irrevocably submits to the jurisdiction of any such court in
any such suit, action or proceeding.

SECTION 8.15 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, AS AGAINST THE OTHER PARTY HERETO, ANY RIGHTS IT MAY HAVE TO A JURY
TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN CONTRACT
OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, INCLUDING IN RESPECT OF THE
NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.

SECTION 8.16 No Claim. Indemnity payments payable by the Issuer to the Seller,
the Indenture Trustee and Manager hereunder shall be non-recourse to the Issuer
and shall not constitute a claim (as defined in Section 101(5) of the Bankruptcy
Code) against the Issuer or the Collateral in the event such amounts are not
paid in accordance with Section 302 or 806 of the Indenture. Each of the Seller,
Indenture Trustee and Manager hereby subordinates its claims hereunder to all
claims which have priority in payment under Section 302 or 806 of the Indenture,
and further agrees that any such claims shall only be payable at the times and
in the amounts for which funds are available for such purpose pursuant to
Section 302 or 806 of the Indenture.

 

 

-24-

 

--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-25-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Seller and the Issuer have caused this Agreement to be
duly executed as of the day and year first above written.

 

 

 

 

TAL INTERNATIONAL CONTAINER
CORPORATION

       



 

By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------






 

 

 

TAL ADVANTAGE II LLC,

 

 

 

 

 

 

By:

TAL International Container Corporation, its Manager

       



 

By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------